Order sustaining writ of habeas corpus and awarding the custody of the infant to the relator affirmed, without costs. The appellant did not ask for the right of visitation at Special Term. She, nevertheless, should have it accorded to her. If the parties do not agree upon reasonable times when she may have visitation, if she desires it, the mother should make application at Special Term for a modification of the order granting custody so as to have the court fix times and places when she may exercise her right of visitation. Lazansky, P. J., Kapper, Hagarty, Carswell and Davis, JJ., concur.